DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, the recitations “a potential” on lines 3 and 6 are unclear antecedent basis to each other because it is not clear if they are the same “potential” (on line 3 and on line 6), and it is also not clear if they are reference to “a potential” recited earlier in claim 1.   Further, the recitations “in a state” on lines 5 and 7 are unclear antecedent basis to each other.  Clarification and/or appropriate correction is required.
Claims 3-19 are indefinite because they depend on claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azami (USP 6,567,067).
For claim 1, Figure 14 of Azami teaches a level shift circuit, comprising: an input section (gates of transistors 111 and 112) to which an input signal (IN, /IN) of a first power supply system (VDD3 ~ 0, where VDD3<0) is input; a supply section (111-112, 107-108) that includes a pair of nodes (OUT, /OUT), the supply section (111-112, 107-108) being connected to one (GND (=0)) of a pair of power supply lines (GND, VDD4) serving as a second power supply system (GND, VDD4) of which a voltage level (GND = 0V) is higher than a voltage level of the first power supply system (VDD3<0), the supply section (111-112, 107-108) supplying a potential of the one of the pair of power supply lines (GND = 0V) to one of the pair of nodes (OUT, /OUT) according to the input signal (IN, /IN); and a regulator (117-118) that is connected to another (VDD4) of the pair of power supply lines (VDD4, GND), the regulator (117-118) regulating current flowing between the one of the pair of nodes (OUT, /OUT) that is supplied with the potential of the one (GND = 0V) of the pair of power supply lines (VDD4, GND), and the other (VDD4) of the pair of power supply lines (VDD4, GND).
For claim 2, it is seen that the operation of Figure 14 of Azami teaches wherein the pair of nodes (/OUT, OUT) is an in-phase node (/OUT) and an anti-phase node (OUT) , the in-phase node (/OUT) being supplied with a potential (GND=0V), the supply of the potential to the in-phase node (/OUT) being performed in a state of being in phase with the input signal (IN), the anti- phase node (OUT) being supplied with a potential (GND=0V), the supply of the potential to the anti-phase node (OUT) being performed in a state of being in anti-phase with respect to the input signal (IN), in the state of being in phase with the input signal (IN), the regulator (117-118) 
For claim 3, Figure 4 of Azami teaches wherein the supply section (111-112, 107-108) includes a first MOS transistor (107) and a second MOS transistor (108), the first MOS transistor (107) including a drain connected to the in-phase node (/OUT) and a gate connected to the anti-phase node (OUT), the second MOS transistor (108) including a drain connected to the anti-phase node (OUT) and a gate connected to the in-phase node (/OUT), and the regulator (117-118) includes a third MOS transistor (117) and a fourth MOS transistor (118), the third MOS transistor (117) being connected between a source of the first MOS transistor (107) and the other (VDD4) of the pair of power supply lines (VDD4, GND), the fourth MOS transistor (118) being connected between a source of the second MOS transistor (108) and the other (VDD4) of the pair of power supply lines (VDD4, GND).
For claim 20, Figure 14 of Azami teaches an electronic apparatus, comprising: a power supply section (power supply that supplies (VDD3 ~ 0, where VDD3<0; and VDD4-GND=0V) that includes a first power supply system (VDD3 ~ 0), and a second power supply system (VDD4-GND) of which a voltage level (GND=0V) is higher than a voltage level (VDD3<0) of the first power supply system (VDD3 ~ 0); and a level shift circuit (Figure 14) that includes an input section (gates of 111-112) to which an input signal (IN, /IN) of the first power supply system (VDD3 ~ 0) is input, a supply section (111-112, 107-108) that includes a pair of nodes (/OUT, OUT), the supply section (111-112, 107-108) being connected to one (GND) of a pair of power supply lines (VDD4-GND) serving as the second power supply system (VDD4-GND), the .
Allowable Subject Matter
Claims 4-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 


							/Long Nguyen/
Primary Examiner
Art Unit 2842